DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-11 are objected to because of the following informalities:  
Claim 1 recites the abbreviation “API”.  Examiner suggests amending the claim to recite the full meaning of the abbreviation (application programming interface) before using the abbreviation.  Claims 2-11 are objected to by reason of their dependency from claim 1.
Claim 5 recites the abbreviation “MPC/SC vendor”.  Examiner suggests amending the claim to recite the full meaning of the abbreviation (multi-party computation and self custody) before using the abbreviation.  Claims 6-11 are objected to by reason of their dependency from claim 5.
Claim 10 recites “DLT network and non-DLT network”.  Examiner suggests amending the claim to recite the full meaning of the abbreviation before using the abbreviation.  Claim 11 is objected to by reason of its dependency from claim 10.
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per Claims 1-11: The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  For example, independent claim 1 recites “an application program requiring access through one of a user interface(UI) and API, authorization, authentication and registration by way of one or more user-specified operations”.  It is unclear what “authorization, authentication, and registration” is modifying.  For example, do they modify the application program or are they operations performed by the user computer based device?  Claim 1 further recites “one or more server computer based device having an interface program residing on said computer based server which is operably connected to the Network, having an application program requiring access through a user interface(UI) or API, authorization, authentication and registration by way of one or more user-specified operations”.  Similar to the computer based device discussed above, it is unclear what “authorization, authentication, and registration” is modifying.  For example, do they modify the application program or are they operations performed by the server computer based device?  Further, claim 1 recites “user-specified operations to be applied to signals and having /or states to be provided as operands for the one or more user-specified operations”.  It is unclear what this means, particularly the “/or”.  Claims 2-11 are rejected by reason of their dependency from claim 1 and for failing to cure the deficiencies of claim 1.
Per Claim 3: Claim 3 recites “one of a DEX management module”.  However, it is unclear from the claims and from consulting the specification what the acronym “DEX” means.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 11,334,883 to Auerbach et al.
Per Claim 1: Auerbach discloses:
A system to enable utilization and movement of digital assets without access to the private key for enabling complex operations over a Network, which includes: (see Auerbach at Abstract: The present invention generally relates to a method, system and program product for depositing, holding and/or distributing collateral in the form of digital assets in a peer-to-peer network.)
one or more user computer based device which is operably connected to the Network having an application program requiring access through one of a user interface(UI) and API, authorization, authentication and registration by way of one or more user-specified operations to be applied to signals and/or states to be provided as operands for the one or more user-specified operations; and (see Auerbach at FIG. 1: User devices 105a-n.  See also 338:38-48: In step S11702 of FIG. 78A, a digital asset exchange computer system associated with a digital asset exchange receives and authenticates an access request from a first user device associated with a first user. FIG. 78B provides a detailed illustration of an exemplary process for authenticating the first user that may be used in accordance with exemplary embodiments of step S11702. In embodiments, in step S11702A, the digital asset exchange computer system receives an authentication request from the first user device. In embodiments, the authentication request includes first user credential information associated with the first user.  See also 338:64-66: Referring back to FIG. 78A, in step S11704, the digital asset computer system obtains a deposit request from the first user device.)
one or more server computer based device having an interface program residing on said computer based server which is operably connected to the Network, having an application program requiring access through a user interface(UI) or API, authorization, authentication and registration by way of one or more user-specified operations to be applied to signals and/or states to be provided as operands for the one or more user- specified operations and having an operably associated digital asset custody layer application engine module of said user interface program handling a signal request action by way of one or more user-specified operations to be applied to signals and having /or states to be provided as operands for the one or more user-specified operations including enabling at least one of a complex transaction and event to occur between said one or more user computer based device and said one or more server user device without surrendering private digital key access to a particular entity and whereupon obtaining authorization data said digital asset custody layer application engine module generates output command signals and/or states based at least in part on said authorization data. (see Auerbach at FIG. 26: Exchange Computer System 3210 including Exchange Digital Wallet 3212-A.  See also 338:44-48: In embodiments, in step S11702A, the digital asset exchange computer system receives an authentication request from the first user device. In embodiments, the authentication request includes first user credential information associated with the first user.  See also 339:54-340:10: In embodiments, the designated private key of the first user may be stored in a custodial system, the custodial system may be part of digital asset exchange computer system, the administrator system, the stable value token issuer system or a third party system and may be accessed to provide the digital signature based on authorization of the first user. In embodiments, the first user may authorize transactions based on authentication information. In embodiments, the authentication information may include a user name and password associated with the first user. In embodiments, multi-fact verification may be necessary in order for the first user to authorize the custodial system to access the designated private key and provide a digital signature to authorize a transaction. In embodiments, the multi-fact verification may include the use of an authorization code that is sent to a predetermined user device, e-mail address, or mobile phone number, to name a few, associated with the first user, for example, as used in AUTHY® (AUTHY® is a registered trademark of Twilio, Inc.). In embodiments, other multi-factor verifications may be used, such as identification of a user device associated with the first user based on phone number or mobile network, location information and shared secret verification, to name a few.  See also 341:8-10: At step S11706G, the digital asset exchange computer system may transmit the first transaction request to the blockchain network via the Internet.)

Per Claim 2: Auerbach discloses the subject matter of claim 1, from which claim 2 depends.  Auerbach further discloses:
wherein said user computer based device initiates a signal request action with said digital asset custody layer application engine via a non- custodial wallet ID and User Access ID. (see Auerbach at 339:61-340:10: In embodiments, the authentication information may include a user name and password associated with the first user. In embodiments, multi-fact verification may be necessary in order for the first user to authorize the custodial system to access the designated private key and provide a digital signature to authorize a transaction. In embodiments, the multi-fact verification may include the use of an authorization code that is sent to a predetermined user device, e-mail address, or mobile phone number, to name a few, associated with the first user, for example, as used in AUTHY® (AUTHY® is a registered trademark of Twilio, Inc.). In embodiments, other multi-factor verifications may be used, such as identification of a user device associated with the first user based on phone number or mobile network, location information and shared secret verification, to name a few.)

Per Claim 3: Auerbach discloses the subject matter of claim 1, from which claim 3 depends.  Auerbach further discloses:
wherein said digital asset custody layer application engine includes one of a DEX management module, a staking pool management module, a staking management module, a leveraging collateral module, a rental or lease management module, a defined use-case module, a utility functions module and validation agent module. (see Auerbach at 356:8-10: The peer-to-peer network, in embodiments, may be based on a mathematical protocol for proof of stake.)

Per Claim 4: Auerbach discloses the subject matter of claim 2, from which claim 4 depends.  Auerbach further discloses:
whereupon receiving said signal request action, said digital asset custody layer application engine utilizes a module to parse and process said request action based on application objects, external data and a rules basket. (see Auerbach at 340:11-27: Referring back to FIG. 78A, in step S11706, the digital asset exchange computer system processes the second electronic deposit request. FIGS. 78D-78E provide a detailed illustration of an exemplary embodiment of processing the second electronic deposit request that may be used in accordance with exemplary embodiments of step S11706. Referring to FIG. 78D, in step S11706A, the digital asset exchange computer system calculates a second amount of fiat based on the first amount of stable value digital asset tokens. In embodiments, the second amount of fiat is determined using a fixed predetermined ratio of stable value digital asset tokens to fiat. In embodiments, the fiat is U.S. Dollars. In the embodiments where the fiat is U.S. Dollars, the fixed predetermined ratio may be one stable value digital asset token is equal to one U.S. Dollar. In embodiments, the fixed predetermined ratio may be one hundred stable value digital asset tokes is equal to one U.S. Dollar.  See also 368:48-52: In embodiments, such transfer instructions may include rules by which certain transfer are allowed or blocked and may specify one or more key pair or contract addresses that may be authorized to perform one or more types of transfer operations.)

Per Claim 5: Auerbach discloses the subject matter of claim 2, from which claim 5 depends.  Auerbach further discloses:
whereupon receiving said signal request action, said digital asset custody layer application engine utilizes an actor keyshare storage module to check one of MPC/SC vendor and custodian for required approval from another computer based device which is operably connected to the Network having an application program requiring access through one of a user interface(UI) and API, authorization, authentication and registration by way of one or more user-specified operations to be applied to signals and/or states to be provided as operands for the one or more user-specified operations to utilize securely stored and application object role linked keyshare(s) corresponding to said action request. (see Auerbach at 371:58-372:3: Referring to FIG. 81A, in step S12002, a first designated key pair (on-line keyset 1 11362) including a first public key of an underlying digital asset and a corresponding first designated private key is provided. In embodiments, the underlying digital asset is maintained on a distributed public transaction ledger maintained by a plurality of geographically distributed computer systems in a peer-to-peer network in the form of the blockchain 1807. In embodiments, the first designated private key is stored on a first computer system which is connected to the distributed public transaction ledger 15). In embodiments, the first designated key pair may be multiple on-line keys with multiple electronic signatures.)

Per Claim 6: Auerbach discloses the subject matter of claim 5, from which claim 6 depends.  Auerbach further discloses:
whereupon receiving said approval is obtained, said digital asset custody layer application engine responds to signal request action and utilizes a wallet functions module to create action data in an actor digital asset wallet. (see Auerbach at 341:8-14: At step S11706G, the digital asset exchange computer system may transmit the first transaction request to the blockchain network via the Internet. In step, S11706H, the digital asset exchange system confirms, via reference to the blockchain, that the first amount of stable value digital asset tokens is not present at the designated public address of the first user.)

Per Claim 7: Auerbach discloses the subject matter of claim 6, from which claim 7 depends.  Auerbach further discloses:
wherein said digital asset custody layer application engine sends transaction data to method for interested parties/self custody vendor and obtains signed transaction content from MPC/SC Vendor or custodian in a non-self custody scenario. (see Auerbach at 350:23-25: In embodiments, the second withdrawal request may be digitally signed by a private key associated with the first user.)

Per Claim 8: Auerbach discloses the subject matter of claim 7, from which claim 8 depends.  Auerbach further discloses:
wherein said digital asset custody layer application engine uses a module to package command signals which embody request action and sends command signal to a Network. (see Auerbach at 341:8-14: At step S11706G, the digital asset exchange computer system may transmit the first transaction request to the blockchain network via the Internet. In step, S11706H, the digital asset exchange system confirms, via reference to the blockchain, that the first amount of stable value digital asset tokens is not present at the designated public address of the first user.)

Per Claim 9: Auerbach discloses the subject matter of claim 8, from which claim 9 depends.  Auerbach further discloses:
wherein said digital asset custody layer application engine uses a module to commit and confirm command signals to a Network. (see Auerbach at 27:29-35: In embodiments, before a transaction may be cleared, the transaction participants may need to wait for some period of time, e.g., a six-confirmation wait (typically one hour in the context of the Bitcoin network, 15 minutes in the context of the Litecoin network, to name a few), before feeling confident that the transaction is valid (e.g., not a double count).)

Per Claim 10: Auerbach discloses the subject matter of claim 9, from which claim 10 depends.  Auerbach further discloses:
wherein one of a DLT network and non-DLT network is updated with confirmed digital asset data or updated state information. (see Auerbach at 27:35-41: Each update to the decentralized electronic ledger (e.g., each addition of a block to the Bitcoin blockchain or the Ethereum blockchain) following execution of a transaction may provide a transaction confirmation. After a plurality of updates to the ledger (e.g., 6 updates), the transaction may be confirmed with certainty or high certainty.)

Per Claim 11: Auerbach discloses the subject matter of claim 10, from which claim 11 depends.  Auerbach further discloses:
wherein said digital asset custody layer application engine uses a module to provide a targeted digital asset address showing a new state which includes one of a new balance and a new state of an object acted upon in said digital asset custody layer application engine by value data checked and said rules basket. (see Auerbach at 42:33-51: FIG. 2A illustrates a screenshot showing an exemplary embodiment of a token ledger for a Gas token. This particular screenshot shows a specific example the token ledger for the Gas token provided by etherscan.io. As illustrated the ledger illustrates, in chronological order, a series of transactions identifying the source address 2201 and destination address 2203 along with the quantity of tokens 2205 transferred in each transaction. In embodiments, the Security Token ledger of the present application may appear in a similar manner to that illustrated in FIG. 2A. In embodiments, as illustrated in FIG. 2A, the Security Token ledger may also include the option to identify all Token holders 2207 as well as options to view token details 2209 and to view the contract details 2211. Similarly, in embodiments, a token ledger of the present application may be similar to that illustrated in FIG. 2A. Digital asset ledgers may be maintained in the form of a database. Such a database may be maintained on a blockchain or off a blockchain as a sidechain which may later be published to the blockchain.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2017/0185998 discloses a method is provided for securing access to wallets in which crypto currencies and/or their secrets are stored. The method uses a transaction server on which transaction logic runs to perform a transaction with a client device controlled by a user. A user password and a unique ID are assigned to each user with a wallet server on which the wallets are managed, For the termination of a transaction, the access from the transaction server to the wallet server is based on the user password, an asymmetric server key pair, and a symmetric user key per user.
U.S. Patent Pub. No. 2021/0056547 discloses methods and systems for secure storage and retrieval of information, such as private keys, useable to control access to a blockchain, include: receiving, in a cryptoasset custodial system, a request to authorize a staking operation associated with a blockchain, wherein the staking operation is associated with a private key of an asymmetric cryptographic key pair, the private key is usable to control ownership of a cryptoasset recorded in the blockchain, and the private key is securely held in the custodial system; performing, in response to the request, a portion of the proof-of-stake protocol in a hardware security module using logic designed for the protocol, wherein the logic in the hardware security module is configured to authorize the staking operation by digitally signing an associated staking transaction; and sending the digitally signed staking transaction to another computer to effect the staking operation on behalf of the user.
U.S. Patent Pub. No. 2022/0237595 discloses a method of managing cryptocurrency keys. The method comprises: generating one or more cryptocurrency keys; encrypting the cryptocurrency keys with a password and communicating the encrypted cryptocurrency keys to remote storage. The method further comprises, subsequently, retrieving the encrypted cryptocurrency keys from the remote storage; decrypting the encrypted cryptocurrency keys with the password, and storing temporarily the decrypted cryptocurrency keys for use in one or more cryptocurrency transactions.
U.S. Patent Pub. No. 2019/0362340 discloses provides a secure hardware wallet device, a wallet assembly, system and method for transacting a plurality of cryptocurrencies, the hardware wallet device including means to enable a user to input a secret phrase, a processor adapted to calculate at least one private key to enable a transaction to be performed wirelessly over a communications network to or from the hardware wallet device, wherein neither of the secret phrase nor the at least one private key is stored on the hardware wallet device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILESH B KHATRI/Examiner, Art Unit 3685